Citation Nr: 1620714	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  12-13 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to recognition as a surviving spouse of the deceased Veteran for the purpose of entitlement to disability and indemnity compensation (DIC) benefits, death pension, and/or accrued benefits (VA death benefits).

2.  Entitlement to an apportionment of the Veteran's disability compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1991.  He died in January 2013.  The appellant seeks to establish status as the Veteran's surviving spouse for VA benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a March 2016 hearing at the Central Office in Washington, D.C.  A copy of the transcript of that hearing is of record.  

This appeal was processed electronically using the Veterans Benefits Management System (VBMS). Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay another remand is required to pursue additional development to ensure that there is a complete record upon which to decide the appellant's claim, so that she is afforded every possible consideration.

The Board notes at the outset that the appellant is pursuing these claims pro se, and as such, VA has a heightened duty to assist her.  Additionally, the Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).

The appellant seeks recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits (DIC, death pension, and accrued benefits).  

In order for the appellant to be recognized as a surviving spouse, the evidence must support that the claimant was the Veteran's spouse at the time of death and that the claimant lived continuously with the veteran from the date of marriage to the date of the Veteran's death.  38 U.S.C.A. §§ 101(3), 5124(c) (West 2014); 38 C.F.R. §§ 3.205(a), 3.206 (2015).  

If the couple did not continuously cohabitate or was estranged or separated at death, VA must determine whether the separation was due to the misconduct of, or procured by the veteran without the fault of the spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.53, 3.205(a)(6) (2015); Gregory v. Brown, 5 Vet. App. 108, 112 (1993); Alpough v. Nicholson, 490 F.3d 1352, 1358 (Fed. Cir. 2007).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  See 38 C.F.R. § 3.53(a).  

If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  Id.  In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  

Moreover, the "without fault" requirement is not a continuing one; rather, the fault, or absence thereof, is to be determined based on analysis of conduct at the time of separation.  See Gregory, 5 Vet. App. at 112.  A separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse.  See Alpough, 490 F.3d at 1357.

Here, there is no question that the appellant and the Veteran were married at one time, as proof of marriage is of record in the form of a certified copy of the marriage certificate from Bell County, Texas, which sufficiently identifies the appellant and the Veteran.  See State of Texas Marriage License (reflecting that the Veteran and the appellant were married in July 1983).  See also 38 C.F.R. § 3.205(a) (2015) (reflecting that proof of marriage may be established by "[t]he original certificate of marriage, if the Department of Veterans Affairs is satisfied that it is genuine and free from alteration").  See, too, 38 U.S.C. § 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.55, 3.60 (2015) (concerning the definition and validity of marital relationships).

There is, however, evidence of record indicating that divorce proceedings were initiated in August 1991.  See August 1991 Petition for Divorce (filed by the appellant in the 30th Judicial District Court, Parish of Vernon, State of Louisiana).  Nevertheless, there is conflicting evidence as to whether or not the divorce was finalized.  

Specifically, in various statements and submissions put forth in the late 1990's, the Veteran indicated that he and the appellant were still married, but had separated.  See, e.g., May 1997 Application for Compensation (VA Form 21-526) (reporting g that he is married to the appellant but that they are separated due to "marital problems").  However, several years later, the Veteran indicated that he was divorced.  See, e.g., June 2002 Declaration of Status of Dependents (VA Form 21-686c) (reflecting the Veteran's assertion that he was divorced from the appellant and noting that "his paperwork on past marriages and divorces is available at his sister's home in Benton Harbor"); October 2001 Application for Compensation (VA Form 21-526) (stating that he and his spouse were divorced and that they did not live together).  

Moreover, although the appellant referred to herself as the Veteran's ex-wife on several occasions, she adamantly maintains that no divorce occurred and that they remained married until the Veteran's death.  See, e.g., February 2003 Appellant Statement (claiming that she is the "x wife" of the Veteran); March 2003 Statement in Support of Claim (VA Form 21-4138) (asserting that she is the Veteran's ex-wife); but see, November 2007 Statement (referring to the Veteran as her "husband"); June 2008 Statement (asserting that she and the Veteran "are still married"); October 2008 Statement (stating "I am still married to the Veteran"); March 2016 Board Hearing Transcript (testifying that she remained married to the Veteran until his death). 

Accordingly, given the foregoing, and in light of VA's heightened duty to assist in this case, the Board finds that remand for further inquiry is warranted.  Specifically, a field investigation should be conducted to attempt to determine whether the divorce initiated by the appellant in August 1991 in Vernon Parish, Louisiana, became final, and any documents and/or related filings should be obtained.  

Furthermore, in the event that the AOJ is unable to verify that the divorce was finalized, the Board finds that further investigation is warranted to determine the nature of the parties' separation.  In this regard, the evidence suggests that, from 1995 until his death in 2013, the Veteran resided in various hospitals and assisted living facilities as a result of his service-connected ruptured cerebral aneurysm residuals.  As previously noted, the continuity of cohabitation will not be considered as having been broken upon a showing that the parties lived apart for the purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran.  See 38 C.F.R. § 3.53(b).  However, there is evidence suggesting that the separation occurred years prior to the Veteran's hospitalization.  See August 1991 Petition for Divorce (stating that the Veteran and the appellant "lived separate and apart from [each other] for a period in excess of one year, without reconciliation" and reflecting that the Veteran "left the matrimonial domicile in February of 1990").  Despite this, there is still no explanation in the file regarding the separation or estrangement of the Veteran and the appellant starting in 1990.

Importantly, as discussed above, the requirement that there must be "continuous cohabitation" will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Here, there is evidence of an allegation of misconduct on the part of the Veteran.  See August 1991 Petition for Divorce (asserting that the Veteran has "on numerous occasions during the marriage, and particularly since their physical separation, threatened [the appellant], and harassed her"; and stating that the appellant is "in fear of receiving bodily harm from [the Veteran], or of being continually harassed by him").  And it appears that, in conjunction with the petition for divorce, the appellant was granted a temporary restraining order against the Veteran.  See August 1991 Order; see also January 1992 Judgment and Order (granting temporary restraining orders against both the Veteran and the appellant "prohibiting each of them from harassing or physically abusing the other").  But see March 2016 Board Hearing Testimony (stating that she never separated from the Veteran and never filed for divorce).  

Accordingly, on remand, the RO should attempt to obtain all records related to the August 1991 petition, including any documentation related to the parties' separation and the August 1991 temporary restraining order.  

As the question of the appellant's entitlement to an apportionment of the Veteran's benefits is dependent on the outcome of the claim for recognition of the appellant as the Veteran's surviving spouse, the Board will defer consideration of this issue.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the appellant requesting that she identify any relevant outstanding evidence pertaining to her relationship with the Veteran.  In particular, request that she provide information concerning the circumstances surrounding her separation from the Veteran in 1990 and 1991 and her August 1991 petition for divorce and child custody proceeding.  

Authorized release forms should be provided for any identified records concerning her marital status and for records of court actions from the 30th Judicial District Court, Vernon Parish, Louisiana; the Louisiana Department of Social Services; and/or any other identified entity.

2.  Thereafter, conduct a field investigation to determine whether the divorce initiated by the appellant in August 1991 became final.  

*  In conjunction with the examination, attempt to obtain and associate with the claims file all court documents (filings, transcripts, orders, etc.) related to the Petition for Divorce filed by the appellant on August [redacted], 1991 in the State of Louisiana, 30th Judicial District Court (Vernon Parish) for Case number [redacted].  In addition, attempt to obtain all Louisiana 30th Judicial District (Vernon Parish) Court records pertaining to any attendant child custody and support matter (including Case No. [redacted], which was tried in January 1992), and/or any available records from the Department of Social Services, which may indicate whether the Veteran and the appellant were divorced or separated, and the reasons for any such separation.  See September 1992 Judgment and Order; April 2003 Immediate Income Assignment Order.  

*  In addition, request that Veteran's sister furnish a statement, concerning her understanding of the circumstances surrounding the separation.  Additionally, she should be asked to provide any additional documentation in her possession concerning the relationship between the appellant and the Veteran.  See June 2002 Declaration of Status of Dependents (VA Form 21-686c) (reflecting the Veteran's assertion that he was divorced from the appellant and noting that "his paperwork on past marriages and divorces is available at his sister's home in Benton Harbor").

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, including the claim of entitlement to an apportionment of the Veteran's disability compensation benefits prior to his death.  If any benefit sought on appeal remains denied, furnish the appellant and her representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




